Citation Nr: 0911851	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  08-01 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
service-connected residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the Army from March 1953 
to March 1955 and in the Air Force from  February 1957 to 
Febraury 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO).

The Board notes that the Veteran initially requested a video 
teleconference hearing.  However, he subsequently withdrew 
his request.  See 38 C.F.R. § 20.704 (e).  Therefore, no 
hearing was held in this matter.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he should be granted a rating 
higher than 20 percent for service-connected residuals of 
prostate cancer.  In his Notice of Disagreement dated in 
October 2005, the Veteran stated that he received all of his 
medical care at VA.  However, a review of the Veteran's VA 
treatment records subsequent to September 2004 indicates that 
the Veteran also received follow up care for his prostate 
cancer, including residual urinary symptoms, from a private 
physician. For example, a June 2007 VA treatment record 
indicates that the Veteran was still being followed by a 
private urologist for follow up care for his prostate cancer.  

The claims file shows that, pursuant to an authorization from 
the Veteran, in September 2004 medical records from the 
Veteran's private physician were requested for the period 
through September 2004.  Records were received from the 
private physician for the period through November 2004.  
However, there is no indication that any attempt was made to 
obtain the Veteran's private treatment records for the period 
after November 2004 although, as noted above, the VA 
treatment records showed that the Veteran continued to 
receive care from his private urologist.

The Veteran provided a new authorization dated in April 2008 
to the RO, enabling them to obtain his treatment records from 
his private physican.  Although the Veteran did not include 
his private physician's address on the authorization, the 
address was provided in connection with the prior 
authorization from 2004.  However, the claims file does not 
indicate that any attempt was made to utilize this 
authorization to obtain additional records from the Veteran's 
private physician.  Records from the Veteran's private 
physician may provide relevant information about the 
Veteran's symptoms during the period of this appeal.  
Therefore, the duty to assist requires VA to make a 
reasonable attempt to obtain the Veteran's private treatment 
records.  See 38 U.S.C.A. 5103A, 30 C.F.R. 3.159(c)(1).  

Additionally, VA treatment records indicate that, after his 
VA examination in October 2004, the Veteran continued to 
experience nocturia and developed additional symptoms 
including urge incontinence.  Thus, the Board finds the 
Veteran should be afforded a new examination to determine the 
current severity of the residuals of his prostate cancer. 

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining the need for 
additional evidence regarding his claim 
in accordance with 38 U.S.C.A. §§ 5013 
and 5103A (West 2002 & Supp. 2008).

The letter must inform the Veteran about 
the information and evidence necessary to 
substantiate the claim, notify him of the 
type of evidence VA will attempt to 
obtain on his behalf and the type of 
evidence he is expected to provide, and 
request that he provide any and all 
evidence currently in his possession.  
Furthermore, the letter should comply 
with the guidance concerning notice as 
set forth in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).

2.  The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all treatment for his prostate cancer 
and/or the residuals thereof.  Based on 
the response, the RO/AMC should undertake 
all necessary action to obtain copies of 
all clinical records from any identified 
treatment source.  The Veteran should 
also be informed that he can submit 
evidence to support his claim.  
Reasonable attempts should be made to 
obtain copies of the Veterans private 
treatment records for the period since 
November 2004.  If the records cannot be 
obtained, the claims folder should 
document the reasonable efforts made to 
obtain these records.

3.  The Veteran should be afforded a VA 
genitourinary examination to address the 
current severity of the Veteran's 
residuals of prostate cancer.  The 
examiner should review the claims file 
prior to the examination. All tests and 
studied deemed necessary should be 
performed.  The examination report should 
identify all of the current symptoms of 
the Veteran's prostate cancer and any 
residuals thereof, including whether the 
Veteran has a voiding dysfunction 
(urinary frequency or obstructed 
voiding), renal dysfunction, or other 
complications.
 
If the Veteran has a voiding dysfunction 
that requires the use of absorbent 
materials, this determination should be 
expressed in terms of the rate at which 
the absorbent materials must be chanced 
on a per day basis.  Urinary frequency 
should be expressed in terms of daytime 
and nighttime voiding intervals.  If the 
Veteran has obstructed voiding, this 
should be expressed in terms of the 
frequency of required dilation, frequency 
of urinary tract infections secondary to 
obstruction, dimished peak flow, and/or 
the need for catheterization.  If the 
Veteran has a renal dysfunction, 
examination determinations should be 
expressed in terms of the Veteran's 
general health condition, including 
functionality of his kidney and other 
organ systems; whether the Veteran 
suffers from hypertension, to include 
blood pressure readings; whether 
albuminuria is present in the Veteran's 
urine; and whether the Veteran suffers 
from edema. The examination should 
include a complete rationale for the 
opinions expressed.

4.  After completion of the above 
development, the Veteran's claim should 
be re-adjudicated.  If the determination 
remains unfavorable to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC) and given an opportunity to 
respond thereto. 

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).




